DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,191,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendment filed 03/22/2022 is accepted and entered. Applicant’s terminal disclaimed has overcome the previous double patenting rejection, and the double patenting rejection has been withdrawn.
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Shaari does not teach an applicator with an absorbent material that is preloaded with a naloxone-containing formulation. However, Klingman is now cited in combination with Shaari to teach an applicator with a preloaded absorbent material, as set forth below. A preloaded swab, as in Klingman, simplifies the use of the device which would be extremely beneficial in the case of a naloxone delivery device, as every second counts when trying to revive a patient suffering an overdose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) in view of Klingman (US 2016/0151257).
Regarding Claim 1, Shaari discloses an intranasal delivery device (¶ [0035, 0038]) comprising:
a nasal applicator (A1, Fig. 2; ¶ [0036, 0038]) comprising a shaft (Fig. 2; ¶ [0036]) and an applicator tip (cotton tip with microneedles, Fig. 2; ¶ [0036]) coupled to the shaft (Fig. 2; ¶ [0036]); and

the absorbent material (¶ [0036, 0039]) retains a naloxone-containing formulation (¶ [0036] indicates fluid is ejected from the reservoir into the cotton-tipped applicator and therefore the cotton retains the formulation; ¶ [0073] indicates naloxone can be used with the device); and
the nasal applicator (A1, Fig. 2) is configured to contact the absorbent material (¶ [0027] indicates the substrate is “suitable for administration of the composition to the nasal or sinus mucosal surface”, ¶ [0087] indicates the microneedles are pressed against the nasal passage which would result in the absorbent material coming into some contact with the nasal passage) to the nasal mucosa between from 1.5 cm to 3.0 cm from an opening of the nasal passage (¶ [0076]; the composition can be delivered to the inferior turbinate region and specifically can be delivered at 1.5 cm or beyond from the nasal sill or opening of the nasal passage).
Shaari is silent whether the absorbent material is preloaded with a dose of the naloxone-containing formulation.
Klingman teaches a pharmaceutical composition delivered via swab (¶ [0107]) where the swab is packaged in a foil pack, with the swab preloaded with the composition (¶ [0107]). A preloaded swab simplifies the application process for the user and ensures the correct dosage is applied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material of Shaari to be preloaded with the naloxone formulation, as taught by Klingman (¶ [0107]). Having 
Regarding Claim 2, Shaari further discloses the absorbent material comprises a swab (Fig. 2; ¶ [0036] cotton tip applicators are a type of swab and so the cotton tip can be considered a swab).
Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaari (US 2013/0085472) in view of Klingman (US 2016/0151257) further in view of Loughlin et al (US 2018/0193332).
Regarding Claims 3-7 and 9, Shaari/Klingman is silent whether the naloxone formulation has a naloxone concentration of at least 45 mg/ml, specifically from 45 mg/ml to 90 mg/ml, wherein the naloxone containing formulation has a pH from 3.5 to 5.5, wherein the naloxone-containing formulation is an aqueous formulation, wherein the absorbent material comprises at least 150 microliters of the naloxone-containing formulation, and wherein the naloxone-containing formulation comprises a stabilizing agent, a tonicity agent, a chelating agent, and a preservative. 
Loughlin teaches a nasal pharmaceutical composition (¶ [0012]), thus being in the same field of endeavor, which comprises at least 45 mg/ml of naloxone hydrochloride, specifically between 45 mg/mL and 90 mg/mL (¶ [0053]; the solution can comprise a 5% w/v naloxone HCl solution which corresponds to a 50 mg/ml dosage), to treat an opioid overdose of corresponding severity - a higher dose of opioids require a higher dose of naloxone (¶ [0053]). Loughlin’s naloxone composition also has a pH from 
Therefore, it would have been obvious to substitute the generic naloxone solution of Shaari/Klingman for the specific naloxone solution of Loughlin to provide an opioid overdose treatment device that can treat higher severity opioid overdoses (as motivated by Loughlin ¶ [0053]). Using the solution of Loughlin with a swab with microneedles, rather than the spray bottle of Loughlin, allows for immediate delivery to the nasal passageway. The spray bottle of Loughlin could become clogged during storage, or may need to be primed with a few priming sprays before being functional. This additional time could prove deadly to an individual facing an overdose, so the rapid administration of a swab to the inner nostril would be beneficial and potentially lifesaving.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSICA R ARBLE/Examiner, Art Unit 3781